                                                                                         FILE--D
                   IN THE UNITED STATES DISTRICT COURT FOR                          IN       rnnny
                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


        V.                                            Case No. I;19-CR-3'3

 ANDREW JON THOMASBERG,

        Defendant.



                                    STATEMENT OF FACTS


       The United States and the defendant, ANDREW JON THOMASBERG (hereinafter,"the

defendant"), agree that at trial, the United States would have proven the following facts beyond a

reasonable doubt with admissible and credible evidence:


        1.     On or around October 17.2017, the defendant, in Loudoun County, Virginia, within

the Eastern District of Virginia, in connection with the acquisition or attempted acquisition of any

firearm or ammunition from a licensed importer, licensed manufacturer, licensed dealer, or

licensed collector, knowingly made a false or fictitious oral or written statement intended or likely

to deceive such importer, manufacturer, dealer, or collector with respect to any fact material to the

lawfulness of the sale or other disposition ofsuch firearm or ammunition.

       2.      On October 18, 2017, while employed at Sterling Arsenal, in Sterling, VA, within

the Eastern District of Virginia, the defendant completed the purchase of an Arsenal SAM7R,

7.62x39, semiautomatic rifle, bearing serial number BA532035. In purchasing this firearm, the

defendant completed necessary forms provided by the United States Department of Justice's

Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF"). In particular, the defendant

completed and signed an ATF Form 4473 for this purchase on October 18, 2017. On this form,

the defendant provided his telephone number,email address, and home address. ATF Form 4473
